DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 03/08/2022, in which claims 1, 9-10, 18 and 19-20 were amended and claims 1-20 were presented for further examination.
Claims 1-20 are now pending in the application.

Response to Arguments
Applicant’s arguments, see pages 2 - 6, filed on 03/08/2022, with respect to claims 1-20, have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Piercy (Reg. No. 75,307) on 03/31/2022.

Please amend claim 19 as follow:




19. (Currently Amended) A system for an automatic archival of an active database, the system comprising:
 a plurality of computing devices, said plurality of computing devices having a processor, a memory, a non-transitory computer-readable medium, and a connection to a network; 
Serial No.: 17/462,134 Art Unit: 2156Page 9 installed thereon on at least one of said plurality computing devices is an Enterprise Resource Planning (ERP) system having a data archival feature, the remaining of said plurality of computing devices having access to said ERP system via said network; and
the ERP system and the data archival feature are capable of scheduling the automatic archival of said   active database according to the following steps:
 receiving, from a user device connected to said network, a date range corresponding to a proposed data archive via said network;
 determining a period of time within said date range to divide said date range into a series of periods of time, each of said series of periods of time are associated with a mutually-exclusive data subset via a mutually-exclusive date range for each of said series of periods of time;
 creating a series of variants, each looped at each of said series of periods of time;
 ensuring mutual-exclusivity of each of said series of variants;
 adding said series of variants to said at least one variant list; and
 processing a series of archival jobs, each of said series of archival jobs is associated with one of said series of variants;
 wherein the ERP system is SAP.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-20 are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to a method and a computer system for automated scheduling and retrieval of archived data.
 The closest prior art Hodge et al. (US 2019/0163796) teaches dividing timestamped data into segments of raw data delineated by time segments. The segments of raw data each associated with time frame. The segments of data are indexed as timestamped events corresponding to their respective time segments and stored in a data store. Hodge dividing of timestamped data is not related to archiving nor to a ERP or SAP system. Hodge does not teach or suggest “determining a period of time within said date range to divide said date range into a series of periods of time, each of said series of periods of time are associated with a mutually-exclusive data subset via a mutually-exclusive date range for each of said series of periods of time;
 creating a series of variants, each looped at each of said series of periods of time;
 ensuring mutual-exclusivity of each of said series of variants;
 adding said series of variants to said at least one variant list; and
 processing a series of archival jobs, each of said series of archival jobs is associated with one of said series of variants;
 wherein the ERP system is SAP”.
 Therefore, the pending claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/Examiner, Art Unit 2156   

/William B Partridge/Primary Examiner, Art Unit 2183